Citation Nr: 0400839	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  00-08 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1948 to April 1952.

This appeal is from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  The VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, 
VAOPGCPREC 7-2003, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The RO stated in the December 1999 rating decision that 
National Personnel Records Center (NPRC) had responded to 
requests for service medical records that the veteran had 
fire-related service (records of veterans who served during a 
specific period burned in a fire at the NPRC in July 1973), 
and no service medical records were available.  This response 
from NPRC is not of record.  A rating decision of May 2003 
referenced two requests to NPRC to which NPRC had not 
responded.  These requests are not of record.  The veteran 
provided copies of service medical records in January 2001.  
He reported that he obtained them from NPRC.  The VCAA 
mandates that VA persist in efforts to obtain service records 
until it can be concluded that the records do not exist or 
further effort to obtain them is futile.  38 C.F.R. 
§ 3.159(c)(2) (2003).  The veteran's production of service 
medical records obtained from NPRC is strong evidence that VA 
has not discharged its duty to obtain service records.  VA's 
future actions in this regard shall be fully documented.

The veteran has stated that VA has all available medical 
records pertinent to his claim.  There are repeated 
references in the records of Drs. Schang and Brown to 
treating the veteran since November 1993.  It does not appear 
from the claims file that the records of these doctors could 
be complete.  The veteran should be asked to authorize VA to 
obtain additional records.  38 C.F.R. § 3.159(c)(2)(i) 
(2003).

The veteran has not had a VA medical examination for 
compensation purposes.  The evidence of record shows that all 
the conditions required for entitlement to a VA examination 
are met.  38 C.F.R. § 3.169(c)(4).

The veteran has reported asbestos exposure aboard ship while 
a Marine.  He has reported this exposure during weapons 
firing.  He has not explained how or why weapons firing 
aboard ship would result in asbestos exposure.  He should be 
requested to provide additional information.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).

2.  Obtain the veteran's service medical 
records.  Document all requests and 
responses.

3.  Request the veteran to authorized the 
release of records from and obtain 
complete treatment records relating to 
asbestosis from Dr. Schang Jr., 1551 
Berryhill Rd., Milton, FL 32570, and from 
Dr. Brown, P.O. Box 30053, Pensacola, FL 
32503 for the period November 1993 to the 
present, and any other doctor who has 
treated the veteran for respiratory-
related complaints since he was released 
from service.  

4.  Obtain all available outpatient 
records of respiratory or pulmonology 
treatment at VA Outpatient Clinic, 
Pensacola, Florida.

5.  Request the veteran to report in 
greater detail how long cumulatively he 
was aboard Navy ships while in the Marine 
Corp, how he came to be exposed to 
asbestos aboard ship, and specifically 
how or why firing weapons resulted in 
asbestos exposure.  Additionally, his 
doctors have indicated that he has 
related a more than 40-year history of 
asbestos exposure.  The veteran should 
also be asked to provide additional 
information about his post-service 
exposure, to include the length of time 
he was exposed and the circumstances of 
his exposure.  

6.  Request the veteran to authorized the 
release of medical records from the St. 
Regis Paper Company.  If such records do 
not exist, the company's response to this 
request should be documented in the 
record.  

7.  Schedule the veteran for a VA 
pulmonology examination.  Provide the 
examiner with the claims file.  The 
examiner is to review the claims file, 
including the private medical records and 
references to asbestos exposure during 
and after service contained therein, and 
provide an opinion whether it is less 
than, equal to, or greater than 50 
percent probable that any currently 
diagnosed asbestosis is related to 
asbestos exposure in service.

8.  Readjudicate the claim at issue, 
mindful of the application of M21-1, Part 
VI,  7.21 as discussed in VAOPGCPREC 4-
2000.  If the claim is not allowed, 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



